Citation Nr: 0925158	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  09-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.

2.  Entitlement to service connection for hypertension, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.

3.  Entitlement to service connection for sleep apnea, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.

4.  Entitlement to service connection for hyperlipidemia, 
including secondary to service-connected neurocirculatory 
asthenia, with heart enlargement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a heart 
disorder, hypertension, sleep apnea, and hyperlipidemia.  He 
contends that these disorders are related to his military 
service, or, in the alternative, are secondary to his 
service-connected neurocirculatory asthenia, with heart 
enlargement.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Specifically, the Board finds that a new VA examination is 
required to ascertain the relationship, if any, between the 
Veteran's current heart disorder, hypertension, sleep apnea, 
and hyperlipidemia and his service-connected neurocirculatory 
asthenia, with heart enlargement.

The September 2007 VA examination of the heart noted 
diagnoses of status-post aortic valve replacement in April 
2007 for aortic valve stenosis; status-post coronary artery 
bypass surgery in April 2007; heparin-induced 
thrombocytopenia during hospitalization and surgery in April 
2007; hyperlipidemia, on treatment; hypertension, well 
controlled, on treatment; and sleep apnea, by history, on 
continuous positive airway pressure.  The VA examiner then 
provided a medical opinion that these conditions were not 
caused or aggravated by the Veteran's "service-connected 
mitral stenosis."  As noted above, however, service 
connection is in effect for neurocirculatory asthenia, with 
heart enlargement.  Thus, it is unclear from the opinion 
provided in this matter whether the disorders at issue have 
been caused or aggravated by the Veteran's service-connected 
disorder.  In addition, the Veteran's newly submitted 
December 2008 hospitalization record noted discharge 
diagnoses of symptomatic bradycardia; atrial fibrillation; 
hypertension; congestive heart failure and coronary artery 
disease.  Under these circumstances, a new VA examination is 
necessary in this matter.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded the 
appropriate VA examination(s) to 
determine the etiology of any heat 
disorder, hypertension, sleep apnea, and 
hyperlipidemia found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed heart disorder, hypertension, 
sleep apnea, and hyperlipidemia is 
related to the veteran's active duty 
service.  The examiner must also state 
whether any diagnosed heart disorder, 
hypertension, sleep apnea, and 
hyperlipidemia is due to or aggravated by 
the Veteran's service-connected 
neurocirculatory asthenia, with heart 
enlargement.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination(s) and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

6.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

